      Case 4:19-cv-00913-DPM Document 22 Filed 01/04/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

THERESA MARSHALL                                             PLAINTIFF

v.                        No. 4:19-cv-913-DPM

RICHARD D. TAYLOR, United States Bankruptcy
Judge; and MARKT. MCCARTY, Trustee          DEFENDANTS

                                 ORDER
     Marshall's motion to clarify, Doc. 21, is denied without
prejudice. First, this case is over and done with; all filings should be in
the new case. No. 4:20-cv-1373-DPM. Second, the Court will consider
the timeliness of Marshall's appeal when it decides the new case.

     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
